Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 21 march, 2022. As filed, claims 1-15 are pending. 
Priority
This application filed 4/03/2019 is a national stage entry of PCT/US2017/015776 , International Filing Date: 01/31/2017. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 04/03/2019 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claims 1-8, drawn to compounds of formula 1 and compositions thereof in the reply filed on 03/31/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 will be examined on the merits herein.
Claim Objections
Claim 2  and 7 are  objected to for being written in improper Markush format. See MPEP 2173.05(h). "When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.
For example,  claim 2 should be amended as following: insert “are selected form the group consisting of” after water soluble group.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.Claims 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by  WO 2013091521 Al, June 27 2013 by Zhang (cited by Applicants in IDS). 
The ‘521 publication discloses the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
on page 6 which reads on:
 a) the formula (x) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
listed in claim 8, where n is 1; 
b) the compound of formula 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 listed in claim 6, wherein A is hydroxyl; x is 2 (instant claims 6 and 7);

c) the claimed amine comprising a tertiary benzylamine  and modified with multiple water soluble groups, C2 to CS alkyl hydroxyl (instant claims 1,2 ); wherein the substituted benzene ring is a diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide instant claim 3).
Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claims is taught and the claims are anticipated.

2.Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by  US 3,352,671 Nov. 14, 1967 (cited by Applicants in IDS). 
The ’671 patent teach on col 3 lines 40-65 tertiary-N benzyl-N-alkanol amines 
of formula 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The tertiary-N benzyl-N-alkanol amines teach the claimed amine synergist, comprising a tertiary benzylamine including a substituted benzene ring attached to a tertiary amine, wherein the tertiary amine is modified with multiple water soluble groups: C2-5 alkyl hydroxyl; wherein in formula of claim 4 x is 2 and A is hydroxyl.
Shown below are the compound disclosed by cited reference as appear in Registry Data base: 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation” An amine synergist, comprising a tertiary benzylamine”, and the claim also recites “including a substituted benzene ring attached to a tertiary amine “which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

1.TITLE:                   Improved ink jet recording material containing a
                         polymeric binder
INVENTOR(S):             Van Aert, Hubertus
PATENT ASSIGNEE(S):      Agfa-Gevaert, Belg.
SOURCE:                  Eur. Pat. Appl., 23 pp.
RN   58436-69-4  CAPLUS
CN   Ethanol, 2,2'-[[(4-ethenylphenyl)methyl]imino]bis-  (CA INDEX NAME)

    PNG
    media_image7.png
    181
    311
    media_image7.png
    Greyscale


2.TITLE:                   Polymers comprising photoinitiator moieties and dye
                         moieties
INVENTOR(S):             Madsen, Niels Joergen; Nielsen, Christian B.; Sehnal,
                         Petr; Anderson, David George
CN   Methanone, [4-[[bis(2-hydroxyethyl)amino]methyl]phenyl]phenyl-  (CA INDEX
     NAME)
  

    PNG
    media_image8.png
    216
    378
    media_image8.png
    Greyscale

IT   1374331-82-4, (4-[[Bis(2-hydroxyethyl)amino]methyl]phenyl)[4-
     (phenylsulfanyl)phenyl]methanone   1374331-93-7,
     2-Methyl-2-(morpholin-4-yl)-1-(4-[[bis(2-
     hydroxyethyl)amino]methyl]phenyl)propan-1-one   1423129-56-9
     1423129-60-5   1423129-73-0
     RL: TEM (Technical or engineered material use); USES (Uses)
        (polymers comprising photoinitiator moieties and dye moieties)
RN   1374331-82-4  CAPLUS
CN   Methanone, [4-[[bis(2-hydroxyethyl)amino]methyl]phenyl][4-
     (phenylthio)phenyl]-  (CA INDEX NAME)

    PNG
    media_image9.png
    216
    508
    media_image9.png
    Greyscale

US 20140316060       
RN   1352918-70-7  CAPLUS
CN   Methanone, [4-[[bis(2-hydroxyethyl)amino]methyl]phenyl]phenyl-  (CA INDEX
     NAME)
  

    PNG
    media_image10.png
    216
    378
    media_image10.png
    Greyscale

IT   1374331-82-4   1374331-93-7   1423129-56-9
     1423129-60-5   1423129-73-0
     RL: TEM (Technical or engineered material use); USES (Uses)
        (polymers comprising photoinitiator moieties and dye moieties)
RN   1374331-82-4  CAPLUS
CN   Methanone, [4-[[bis(2-hydroxyethyl)amino]methyl]phenyl][4-
     (phenylthio)phenyl]-  (CA INDEX NAME)

    PNG
    media_image11.png
    216
    508
    media_image11.png
    Greyscale

Conclusion
Claims 1-8 are rejected. Claims 9-15 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622